Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2018/014038.
The amendment filed on September 23, 2021 has been entered.
Claims 11-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 23, 2021 is acknowledged.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/182937 – form PTO-892 or US 9,988,618 – form PTO-892. US 9,988,618 is used for specific passages since US 9,988,618 is the US national stage of 
Regarding claim 11, Kim disclose a method of producing D-psicose by reacting D-fructose with D-psicose-3-epimerase (see Figure 7, Column 8 line 46 through Column 9 line 57, Example 3(3)-(5), and claims 1-6).  Regarding claim 13, Kim discloses a method of producing D-psicose at a pH of 6.5 to 8, which is within the range of 5.0 to 9.0 (see claim 4 and Example 3(5)).  Regarding claim 14, Kim discloses a method of producing D-psicose at a temperature of 55-67°C, which is within the range of 40-90°C (see claim 4 and Example 3(5)).  Regarding claim 15, Kim discloses a method of producing D-psicose for 1-7, 18, or 28 hrs, which is within the range of 0.5-48 hrs (see Example 3(5)).  Regarding claims 16-18, Kim discloses a method of producing D-psicose using a metal with the D-psicose-3-epimerase before reacting the D-fructose, after reacting the D-fructose, or simultaneously reacting the D-fructose (Column 8 line 59 through Column 9 line 4).
The difference between the method of Kim and the instant claims is Kim does not disclose a method producing D-psicose from D-fructose with the D-psicose-3-epimerase consisting of the amino acid sequence of SEQ ID NO:1.
Regarding claims 11-12 and 19, NCBI, GenBank accession no. WP_029076714.1 discloses a sugar phosphate isomerase/epimerase having 100% sequence identity to SEQ ID NO:1 of the instant application (see page 2).
Therefore, in combing the teachings of Kim and NCBI, GenBank accession no. WP_029076714.1, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Kim by 
Therefore, the above references render claims 11-19 prima facie obvious.

 Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2017/111563 – form PTO-892 or US 10,550,414– form PTO-892. US 10,550,414 is used for specific passages since US 10,550,414 is the US national stage of WO 2017/111563) and NCBI, GenBank accession no. WP_029076714.1. June 13, 2014 - form PTO-1449)
Regarding claim 11, Kim disclose a method of producing D-psicose by reacting D-fructose with a Kaistia D-psicose-3-epimerase (see Figures 1-2, Column 2 lines 49-65, Comparative Example 2, and claims 3-4).  Regarding claim 13, Kim discloses a method of producing D-psicose at a pH of 7-9 or 8, which is within the range of 5.0 to 9.0 (see Column 5 lines 4-8).  Regarding claim 14, Kim discloses a method of producing D-psicose at a temperature of 40-65°C or  55°C, which is within the range of 40-90°C (see Column 5 lines 7-10).  Regarding claim 15, Kim discloses a method of producing 
The difference between the method of Kim and the instant claims is Kim does not disclose a method producing D-psicose from D-fructose with the D-psicose-3-epimerase consisting of the amino acid sequence of SEQ ID NO:1.
Regarding claims 11-12 and 19, NCBI, GenBank accession no. WP_029076714.1 discloses a Kaistia sugar phosphate isomerase/epimerase having 100% sequence identity to SEQ ID NO:1 of the instant application (see page 2).
Therefore, in combing the teachings of Kim and NCBI, GenBank accession no. WP_029076714.1, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the method of Kim by substituting the epimerase with another Kaistia epimerase, such as the Kaistia epimerase of NCBI, GenBank accession no. WP_029076714.1.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (epimerase) for another yields predictable results (isomerization of sugars, such as fructose) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art epimerase with another known and available epimerase, such as the epimerase of NCBI, GenBank accession no. WP_029076714.1, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
prima facie obvious.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 11,174,475 – form PTO-892) and NCBI, GenBank accession no. WP_029076714.1. June 13, 2014 - form PTO-1449).
Regarding claim 11, Kim disclose a method of producing D-psicose by reacting D-fructose with a Kaistia D-psicose-3-epimerase (see claim 1).  Regarding claim 13, Kim discloses a method of producing D-psicose at a pH of 5.0-9.0, which is identical to the range of 5.0 to 9.0 (see claim 2).  Regarding claim 14, Kim discloses a method of producing D-psicose at a temperature of 40-90°C, which is identical to the range of 40-90°C (see claim 2).  Regarding claim 15, Kim discloses a method of producing D-psicose for 0.5-48 hrs, which is identical to the range of 0.5-48 hrs (see claim 2).  Regarding claims 16-17, Kim discloses a method of producing D-psicose using a metal with the D-psicose-3-epimerase before reacting the D-fructose, after reacting the D-fructose, or simultaneously reacting the D-fructose (see claim 3).
The difference between the method of Kim and the instant claims is Kim does not disclose a method producing D-psicose from D-fructose with the D-psicose-3-epimerase consisting of the amino acid sequence of SEQ ID NO:1.
Regarding claims 11-12 and 19, NCBI, GenBank accession no. WP_029076714.1 discloses a Kaistia sugar phosphate isomerase/epimerase having 100% sequence identity to SEQ ID NO:1 of the instant application (see page 2).
Therefore, in combing the teachings of Kim and NCBI, GenBank accession no. WP_029076714.1, it would have been obvious to one having ordinary skill in the art at  method of Kim by substituting the epimerase with another Kaistia epimerase, such as the Kaistia epimerase of NCBI, GenBank accession no. WP_029076714.1.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (epimerase) for another yields predictable results (isomerization of sugars, such as fructose) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art epimerase with another known and available epimerase, such as the epimerase of NCBI, GenBank accession no. WP_029076714.1, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Therefore, the above references render claims 11-19 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,550,414 (reference patent) in view of NCBI, GenBank accession no. WP_029076714.1. June 13, 2014 - form PTO-1449) and Kim (WO 2015/182937 – form PTO-892 or US 9,988,618 – form PTO-892. US 9,988,618 is used for specific passages since US 9,988,618 is the US national stage of WO 2015/182937).

Claims 11-19 of the instant application cannot be considered patentably distinct over claim 3 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claim 3 of the reference patent by using an epimerase having 100% sequence identity to the epimerase of SEQ ID NO:1 of the instant application and varying the reaction conditions.  Regarding claims 11-12 and 19 of the instant application, NCBI, GenBank accession no. WP_029076714.1 discloses a sugar phosphate isomerase/epimerase having 100% sequence identity to SEQ ID NO:1 of the instant application (see page 2). Regarding claim 13 of the instant application, Kim discloses a method of producing D-psicose at a pH of 6.5 to 8, which is within the range of 5.0 to 9.0 (see claim 4 and Example 3(5)).  Regarding claim 14 of the instant application, Kim discloses a method of producing D-psicose at a temperature of 55-67°C, which is within the range of 40-90°C (see claim 4 and Example 3(5)).  Regarding claim 15 of the instant application, Kim discloses a method of producing D-psicose for 
Therefore, it would have been obvious to one having ordinary skill in the art to modify claim 3 of the reference patent by substituting the epimerase with another Kaistia epimerase, such as the Kaistia epimerase of NCBI, GenBank accession no. WP_029076714.1 and carry out the reaction at various pH, temperature, and/or length of time.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (epimerase) for another yields predictable results (isomerization of sugars, such as fructose) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art epimerase with another known and available epimerase, such as the epimerase of NCBI, GenBank accession no. WP_029076714.1, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. Further, the rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (production of D-psicose from D-fructose at the temperature, pH, and length of time as recited in the claims of the instant application) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method of claim 3 of the reference 
Therefore, the conflicting claims are not patentably distinct from each other.    

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US 11,174,475 (reference patent) in view of NCBI, GenBank accession no. WP_029076714.1. June 13, 2014 - form PTO-1449).
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 11-19 of the instant application and claims 1-3 of the reference patent are both directed to a method of producing D-psicose by reacting D-fructose with D-psicose-3-epimerase.  Claim 1 of the reference patent recites a method of producing D-psicose by reacting D-fructose with D-psicose-3-epimerase corresponds to claim 1 of the instant application.  Claim 2 of the reference patent recites a method of producing D-psicose by reacting D-fructose with D-psicose-3-epimerase at a pH of 5.0-9.0, temperature of 40-90°C, or 0.5-48 hrs, which corresponds to claims 13-15 of the instant application.  Claim 3 of the reference patent recites a method of producing D-psicose by reacting D-fructose with D-psicose-3-epimerase using a metal with the D-psicose-3-epimerase before reacting the D-fructose, after reacting the D-fructose, or simultaneously reacting the D-fructose, which corresponds to claims 16-18 of the instant application.
Regarding claims 11-12 and 19 of the instant application, NCBI, GenBank accession no. WP_029076714.1 discloses a sugar phosphate isomerase/epimerase having 100% sequence identity to SEQ ID NO:1 of the instant application (see page 2).
Kaistia epimerase, such as the Kaistia epimerase of NCBI, GenBank accession no. WP_029076714.1.  The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (epimerase) for another yields predictable results (isomerization of sugars, such as fructose) to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to replace the prior art epimerase with another known and available epimerase, such as the epimerase of NCBI, GenBank accession no. WP_029076714.1, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Therefore, the conflicting claims are not patentably distinct from each other.    

Conclusion

	Claims 11-19 are pending.
	Claims 11-19 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652